In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00016-CR



        SHOMARI QUENTIN SHAW, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 52nd District Court
                Coryell County, Texas
              Trial Court No. 16-23739




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                                     MEMORANDUM OPINION
           Shomari Quentin Shaw pled guilty to aggravated assault with a deadly weapon1 and elected

to have his punishment determined by a Coryell County2 jury. After Shaw pled true to two prior

felonies and after a hearing on punishment, Shaw was assessed punishment of sixty-five years’

incarceration and a $10,000.00 fine.

           Shaw’s appellate attorney filed a brief setting out the procedural history of the case,

summarizing the evidence elicited during the course of the trial court proceedings, and concluding

that the appellate record presents no arguable grounds to be raised on appeal. Meeting the

requirements of Anders v. California, counsel has provided a professional evaluation of the record

demonstrating why there are no plausible appellate issues to be advanced.                      See Anders v.

California, 386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App.

2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High

v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also filed a motion

with this Court seeking to withdraw as counsel in this appeal.

           Counsel sent a copy of the brief to Shaw, provided him a copy of the record, and advised

Shaw of his right to review the record and file a pro se response. Shaw has filed a response in

which he complains that his plea of guilty was ineffective because (1) the trial court did not

admonish him in compliance with state and federal requirements, (2) he was mentally incompetent,


1
    See TEX. PENAL CODE ANN. § 22.02(a) (West 2011).
2
 Originally appealed to the Tenth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We are unaware
of any conflict between precedent of the Tenth Court of Appeals and that of this Court on any relevant issue. See
TEX. R. APP. P. 41.3.

                                                       2
and (3) there was prosecutorial misconduct related to his appeal. He also complains about

unspecified deficiencies in the indictment, and the admission of certain evidence, and that his trial

counsel was ineffective. After reviewing the record, we find that these points of error are without

merit.

         We have determined that this appeal is wholly frivolous. We have independently reviewed

the entire appellate record, as well as Shaw’s pro se response, and find that no reversible error

exists. See Halbert v. Michigan, 545 U.S. 605, 623 (2005); Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005). In the Anders context, once we determine that the appeal is

without merit, we must affirm the trial court’s judgment. Bledsoe 178 S.W.3d at 826–27.

         We affirm the judgment of the trial court.3




                                                       Ralph K. Burgess
                                                       Justice

Date Submitted:            November 2, 2017
Date Decided:              November 7, 2017

Do Not Publish




3
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
he must either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary
review. Any petition for discretionary review (1) must be filed within thirty days from either the date of this opinion
or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP. P. 68.2, (2) must
be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and (3) should comply with
the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P. 68.4.
                                                           3